       3:18-cv-03260-SEM-TSH # 35            Page 1 of 2                                             E-FILED
                                                                        Monday, 06 May, 2019 04:18:28 PM
                                                                            Clerk, U.S. District Court, ILCD

                 IN THE UNITED STATES DISTRICT COURT FOR THE
               CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

HALEY HEILMAN,                                       )
                                                     )       Case No. 18-cv-3260
       Plaintiff,                                    )
                                                     )       Hon. Sue E. Myerscough
       v.                                            )       District Judge
                                                     )
MAGGIE BURKE, et al.,                                )       Hon. Tom Schanzle-Haskins
                                                     )       Magistrate Judge
       Defendants.                                   )


                        MOTION TO WITHDRAW APPEARANCE

       Now comes Plaintiff Haley Heilman, by and through her attorneys, Loevy & Loevy, and

respectfully moves to withdraw Adair Crosley as counsel, stating as follows:

       1.      Attorney Adair Crosley will soon conclude her employment at Loevy & Loevy,
               the law firm that represents Plaintiff in the above-referenced matter.

       2.      Plaintiff will continue to be represented by Arthur Loevy, Jon Loevy, Sarah
               Grady, and Julie Goodwin of Loevy & Loevy.

       3.      No prejudice will ensue to Plaintiff or any other party if Ms. Crosley is permitted
               to withdraw her appearance in this matter.

      WHEREFORE, Plaintiff respectfully requests this Court grant this motion to withdraw
Ms. Crosley’s appearance as counsel in this matter.

                                             RESPECTFULLY SUBMITTED,

                                             /s/ Sarah Grady
                                             Attorney for Plaintiff

Arthur Loevy
Jon Loevy
Sarah Grady
Julie Goodwin
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, IL 60607
(312) 243-5900
       3:18-cv-03260-SEM-TSH # 35            Page 2 of 2



                                CERTIFICATE OF SERVICE

        I, Sarah Grady, an attorney, certify that on May 6, 2019, I caused the foregoing Motion to
Withdraw Appearance to be filed using the Court’s CM/ECF system, which effected service on
all counsel of record.




                                             /s/ Sarah Grady
                                             Sarah Grady
                                             Attorney for Plaintiff




                                                2
